DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 3/1/2021, with respect to claim objections have been fully considered and are persuasive.  The objections of the claims have been withdrawn. 
Applicant’s arguments, filed 3/1/2021, with respect to 112 rejection or claim 17 have been fully considered and are persuasive.  The 112 rejection of claim 17 has been withdrawn. 
Applicant’s arguments, filed 3/1/2021, with respect to the rejections of claims 1 and 11 in view of Jensen (U.S. Patent No. 4,328,462; hereafter Jensen) and Buse (U.S. Patent No. 5,297,940; hereafter Buse) have been fully considered and are persuasive.  The objections of the claims have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Jensen, Buse, Schleif et al. (Pub. No. US 2016/0209237 A1; hereafter Schleif) for claim 11, and Jensen in view of Buse, Schleif, and Donolo (Pub. No. US 2018/0076753 A1; hereafter Donolo) for claim 1.
Applicant persuasively argues that the prior art of Jensen in view of Buse does not disclose that the telemetry unit of Jensen is “mounted to or integrated in the shaft” or that the device comprises “a reception unit mounted at a different location of the machine, wherein the transmission unit and the reception unit are positioned so that the distance between them remains constant” as called for in claims 1 and 11.
Prior art Schleif discloses a telemetry unit that is mounted to or integrated in the shaft (see Schleif Fig. 1, item 20) and a reception unit mounted at a different location of the machine (see Schleif Fig. 1, item 18 and paragraph [0032] “a data acquisition system 18 that is positioned off-shaft or is stationary with respect to the rotor shaft 12”), wherein the transmission unit and the reception unit are positioned so that the distance between them remains constant (see P1 paragraph [0032] which discloses that the data acquisition unit “is stationary with respect to the rotor shaft 12.” Since both the telemetry unit and data acquisition unit are fixed with respect to the shaft, their positions with respect to each other bust also be constant.).
	It would have been obvious to provide a telemetry and data acquisition system like that in Schleif in the turbomachine of Jensen in view of Buse in order to enable the system to be tested and calibrated using a sensor simulator like that shown in Schleif.
	Jensen in view of Buse and Schleif do not specifically disclose that the device “further transmits, from the reception unit, the corrosion measurements of the first material and the erosion measurements of the second material to an electronic unit that monitors corrosion and erosion of the stator and the rotor of the turbomachine” as called for in claim 1. Jensen in view of Buse and Schleif discloses transmitting data from a sensor unit to a transmitter, and from the transmitter to a local data processor for analyzing the data, such as data acquisition system 18 of Schleif, but does not disclose further relaying that information to another electronic unit.
	Donolo discloses that a turbomachine monitoring system can have a sensor system which provides data to a transmitter (see Donolo Fig. 1, item 102, which represents both the sensor and the wireless transmitter), wherein the transmitter transmits data to a local device (see Donolo Fig. 1, item 120) which can utilize the data, and can also relay that data to a remote electronic device for remote monitoring (see Donolo Fig. 1, items 110 and 130).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Jensen in view of Buse and Schleif with a reception unit and remote electronic device like that taught by Donolo in order to enable the device to monitor the turbomachine both locally and remotely.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (U.S. Patent No. 4,328,462; hereafter Jensen) in view of Buse (U.S. Patent No. 5,297,940; hereafter Buse), Schleif et al. (Pub. No. US 2016/0209237 A1; hereafter Schleif) and Donolo (Pub. No. US 2018/0076753 A1; hereafter Donolo).
Regarding claim 1, Jensen discloses a method of monitoring a turbomachine (see Jensen abstract “An erosion probe for monitoring erosion of a component of a turbomachine”), the method comprising: positioning an erosion probe in a part of the rotor of the turbomachine configured to be exposed to the working fluid (see Jensen Fig. 4, items 16 and “A”), the rotor mounted to a shaft configured to rotate about a rotation axis during operation of the turbomachine (see Jensen Fig. 4, item 10), wherein the erosion probe comprises a measurement element that is arranged so to be exposed to the working fluid and that comprises a material that forms the rotor part (see Jensen Figs. 1 and 6, item 16. See also Jensen col. 4, ll. 29-30 “preferably the shell is formed of the same material as the rotor blades”); and transmitting, by the erosion probe, electrical signals corresponding to erosion measurements of the material that forms the rotor part; receiving the transmitted electrical signals corresponding to the corrosion measurements of the first material and the erosion measurements of the second material by a telemetry system comprising a transmission unit (see Jensen col. 4, ll. 14-21 “transmitting means 26 is provided for transmitting the electric signal from sensor 22 to a remote 
Jensen further discloses that “it will be apparent to those skilled in the art that the erosion probe may also be employed to monitor erosion of other turbomachine components such as stator blades, nozzles, and valves” (see Jensen col. 3, ll. 8-10). However, Jensen does not disclose positioning a corrosion probe in a part of the stator of a turbomachine configured to be exposed to the working fluid, wherein the corrosion probe comprises a measurement element that is arranged so to be exposed to the working fluid and that comprises a material that forms the stator part; and transmitting, by the corrosion probe, electrical signals corresponding to corrosion measurements of the material that forms the stator part. Jensen also does not disclose that the transmission unit is mounted to or integrated in the shaft and a reception unit mounted at a different location of the machine, wherein the transmission unit and the reception unit are positioned so that the distance between them remains constant; further transmitting, from the reception unit, the corrosion measurements of the first material and the erosion measurements of the second material to an electronic unit that monitors corrosion and erosion of the stator and the rotor of the turbomachine.
 Prior art Buse discloses a corrosion probe in a part of a turbomachine configured to be exposed to the working fluid, wherein the corrosion probe comprises a measurement element that is arranged so to be exposed to the working fluid (see Buse Fig. 1, item 22 and col. 3, ll. 20-22 “The end of the corrosion 
	Therefore, in combination, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to place an additional corrosion probe to monitor the stator of the turbomachine of Jensen, because Jensen discloses that it was obvious to monitor the stator as well as the rotor or other components of the turbomachine, and Buse discloses that it was known and desirable to monitor the corrosion of the components in order to alert the user of the corrosion state of the components before the turbomachine reaches a failure state.
	The combination of Jensen in view of Buse does not specifically disclose that the transmission unit is mounted to or integrated in the shaft and a reception unit mounted at a different location of the machine, wherein the transmission unit and the reception unit are positioned so that the distance between them remains constant; further transmitting, from the reception unit, the corrosion measurements of the first material and the erosion measurements of the second material to an electronic unit that monitors corrosion and erosion of the stator and the rotor of the turbomachine.
Prior art Schleif discloses a telemetry unit that is mounted to or integrated in the shaft (see Schleif Fig. 1, item 20) and a reception unit mounted at a different location of the machine (see Schleif Fig. 1, item 18 and paragraph [0032] “a data acquisition system 18 that is positioned off-shaft or is stationary with respect to the rotor shaft 12”), wherein the transmission unit and the reception unit are positioned so that the distance between them remains constant (see P1 paragraph [0032] which discloses that the data acquisition unit “is stationary with respect to the rotor shaft 12.” Since both the telemetry unit and data acquisition unit are fixed with respect to the shaft, their positions with respect to each other bust also be constant.).
	It would have been obvious to provide a telemetry and data acquisition system like that in Schleif in the turbomachine of Jensen in view of Buse in order to enable the system to be tested and calibrated using a sensor simulator like that shown in Schleif.
	Jensen in view of Buse and Schleif do not specifically disclose that the device further transmits, from the reception unit, the corrosion measurements of the first material and the erosion measurements of the second material to an electronic unit that monitors corrosion and erosion of the stator and the rotor of the turbomachine. Jensen in view of Buse and Schleif discloses transmitting data from a sensor unit to a transmitter, and from the transmitter to a local data processor for analyzing the data, such as data acquisition system 18 of Schleif, but does not disclose further relaying that information to another electronic unit.
	Donolo discloses that a turbomachine monitoring system can have a sensor system which provides data to a transmitter (see Donolo Fig. 1, item 102, which represents both the sensor and the wireless transmitter), wherein the transmitter transmits data to a local device (see Donolo Fig. 1, item 120) which can utilize the data, and can also relay that data to a remote electronic device for remote monitoring (see Donolo Fig. 1, items 110 and 130).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Jensen in view of Buse and Schleif with a reception unit and remote electronic device like that taught by Donolo in order to enable the device to monitor the turbomachine both locally and remotely.


 	Regarding claim 7, Jensen as modified discloses the method of claim 1, wherein a head of the corrosion probe and a head of the erosion probe are each positioned in an internal region of the turbomachine where the working fluid is subject to considerable change in the flowing direction (see Jensen Fig. 4, items 16 and “A”, the sensor is placed near the turbine blades, which change the flow of the fluid. Jensen further discloses using a sensor to monitor stator blades, which similarly change the flow of the fluid.).

Claims 11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Buse and Schleif.
Regarding claim 11, Jensen discloses a machine (see Jensen abstract “An erosion probe for monitoring erosion of a component of a turbomachine”), comprising: a stator comprising a stator part of a stator arranged to be exposed to a working fluid processed by the machine, wherein the stator part comprises a first material (see Jensen col. 3, ll. 8-10 which discloses “other turbomachine components such as stator blades” which inherently are made of some material); a shaft configured to rotate about a rotation axis during operation of the turbomachine (see Jensen Fig. 4, item 10); a rotor mounted to the shaft (see Jensen Fig. 4, items 12 and 14) and comprising a part of a rotor part arranged to be exposed to the working fluid, wherein the rotor part comprises a second material (see Jensen Fig. 4, item 14), an erosion probe positioned so to be exposed to the working fluid, wherein the erosion probe comprises a measurement element that is arranged so to be exposed to the working fluid and that comprises the second material (see Jensen Figs. 1 and 4, items 16 and 20), and wherein the erosion probe is configured 
Jensen further discloses that “it will be apparent to those skilled in the art that the erosion probe may also be employed to monitor erosion of other turbomachine components such as stator blades, nozzles, and valves” (see Jensen col. 3, ll. 8-10). However, Jensen does not disclose positioning a corrosion probe in a part of the stator of a turbomachine configured to be exposed to the working fluid, wherein the corrosion probe comprises a measurement element that is arranged so to be exposed to the working fluid and that comprises a material that forms the stator part; and transmitting, by the corrosion probe, electrical signals corresponding to corrosion measurements of the material that forms the stator part. Jensen also does not disclose a telemetry system comprising a transmission unit that is mounted to or integrated in the shaft and a reception unit mounted at a different location of the machine, wherein the transmission unit and the reception unit are positioned so that the distance between remains constant.
Prior art Buse discloses a corrosion probe in a part of a turbomachine configured to be exposed to the working fluid, wherein the corrosion probe comprises a measurement element that is arranged so to be exposed to the working fluid (see Buse Fig. 1, item 22 and col. 3, ll. 20-22 “The end of the corrosion 
	Therefore, in combination, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to place an additional corrosion probe to monitor the stator of the turbomachine of Jensen, because Jensen discloses that it was obvious to monitor the stator as well as the rotor or other components of the turbomachine, and Buse discloses that it was known and desirable to monitor the corrosion of the components in order to alert the user of the corrosion state of the components before the turbomachine reaches a failure state.
	The combination of Jensen in view of Buse does not specifically disclose a telemetry system comprising a transmission unit that is mounted to or integrated in the shaft and a reception unit mounted at a different location of the machine, wherein the transmission unit and the reception unit are positioned so that the distance between remains constant.
Prior art Schleif discloses a telemetry unit that is mounted to or integrated in the shaft (see Schleif Fig. 1, item 20) and a reception unit mounted at a different location of the machine (see Schleif Fig. 1, item 18 and paragraph [0032] “a data acquisition system 18 that is positioned off-shaft or is stationary with respect to the rotor shaft 12”), wherein the transmission unit and the reception unit are positioned so that the distance between them remains constant (see P1 paragraph [0032] which discloses that the data acquisition unit “is stationary with respect to the rotor shaft 12.” Since both the 
	It would have been obvious to provide a telemetry and data acquisition system like that in Schleif in the turbomachine of Jensen in view of Buse in order to enable the system to be tested and calibrated using a sensor simulator like that shown in Schleif.

Regarding claim 23, Jensen as modified discloses the machine of claim 11, but does not specifically disclose that the corrosion probe and/or the erosion probe is electrically connected to first ends of wires located inside and along the shaft.
Jensen discloses that “transmitting means 26 includes signal conduit 36 for conducting electric signals between sensor 22 and a slip ring (not shown), which encircles the rotor shaft of turbomachine 10 and which, in a conventional manner, conducts electric signals to and from other elements of the electric circuit used to analyze the signal generated by the sensor… in assembly, the signal conduit extends through the interior of rotor disc 12 and to the slip ring encircling the turbomachine rotor” (see Jensen col. 4, ll. 26-38). However, Jensen does not explicitly disclose that the conduits are wires, or that extending through the interior of the rotor disc 12 also includes extending inside the interior of the rotor shaft 10.
Schleif further discloses that the corrosion probe and/or the erosion probe is electrically connected to first ends of wires located inside and along the shaft (see Schleif Fig. 1, items 46 and 12).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide wires inside and along the shaft, as taught by Schleif, to provide a protective housing for the wires.

Claims 3, 4, 15, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Buse, Schleif, and Donolo as applied to claim 1 and Jensen, Buse, and Schleif as applied to claim 11, above, and further in view of Jactat et al. (Pub. No. US 2015/0086334 A1; hereafter Jactat).
 	Regarding claims 3, 4 and 18, Jensen in view of Buse, Schleif, and Donolo discloses the method and machine of claims 2 and 11, respectively, but does not specifically disclose that the turbomachine is a centrifugal compressor, and the impeller is an impeller of a first compression stage of the centrifugal compressor.
	Jensen discloses monitoring impeller turbine blades, but does not specifically disclose that the components are part of centrifugal compressor stages.
	Jactat discloses that it was well known in the art to monitor the wear of turbine blades in the first compression stage of a centrifugal compressor (see Jactat Fig. 1, item 10 and paragraph [0001] which discloses “a centrifugal compressor of a gas turbine, provided with a marker for monitoring wear”).
	It would have been obvious to use the corrosion and erosion sensors of Jensen in view of Buse to monitor the wear of centrifugal compressor turbines, as taught by Jactat, in order to determine the wear of the turbines without the need for the endoscopic monitoring described in Jactat, which is time and labor intensive.

Regarding claim 15, Jensen in view of Buse, Schleif, and Donolo discloses the machine of claim 11, but do not specifically disclose that the machine is a compressor and the rotor part is an impeller mounted to a shaft by a stub, and wherein the head of the erosion probe is located at the stub of the impeller.
Jensen discloses placing an erosion sensor in a turbomachine, but does not provide any detail as to the type of machine or its components. 

Jactat does not disclose that the head of the erosion probe is located at the stub of the impeller.
Mere rearrangement or placement of parts is deemed well within the purview of the ordinary skill in the art where there is “a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device” (see MPEP 2144.04 (VI)(C))
Jensen clearly discloses that for the sensor of Jensen to be effective “the sensors must be located in close proximity to” the object being monitored (see Jensen col. 1, ll. 35-37). It therefore would have been obvious to one having ordinary skill in the art to locate the sensor of Jensen at the stub of the impeller so as to place the sensor in a similar environment to the object being monitored without necessitating “boring, tooling, or otherwise machining a recess or cavity in the component so that the sensor may be properly fitted therein may significantly weaken the component, reducing its reliability and effective life span” as taught by Jensen (see Jensen col. 2, ll. 14-17) and without the need for the endoscopic monitoring described in Jactat, which is time and labor intensive.

Regarding claim 16, Jensen as modified discloses the machine of claim 15, wherein the corrosion probe and/or the erosion probe is electrically connected to first ends of wires located inside and along the shaft (see Jensen Fig. 2, item 26. See also col. 4, ll. 26-38 “transmitting means 26 includes signal conduit 36 for conducting electric signals between sensor 22 and a slip ring (not shown), which encircles the rotor shaft of turbomachine 10 and which, in a conventional manner, conducts electric signals to and from other elements of the electric circuit used to analyze the signal generated by the sensor. .

Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Buse, Schleif, and Donolo with respect to claim 8, and Jensen in view of Buse and Schleif with respect to claim 11, respectively.
 	Regarding claims 8 and 12, Jensen as modified discloses the method and machine of claims 1 and 11, respectively, but does not specifically disclose the location of the sensor within the engine.
	Mere rearrangement or placement of parts is deemed well within the purview of the ordinary skill in the art where there is “a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device” (see MPEP 2144.04 (VI)(C))
	Jensen clearly discloses that for the sensor of Jensen to be effective “the sensors must be located in close proximity to” the object being monitored (see Jensen col. 1, ll. 35-37). It therefore would have been obvious to one having ordinary skill in the art to locate the sensor of Jensen near an internal region of the compressor, an inlet of the machine, or at the suction plenum, in order to monitor the status of the corrosion of the engine at those locations to monitor for failure, since the device must be placed close to the position being monitored in order to obtain useful data, as taught by Jensen.	

Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Buse, Schleif, and Donolo as applied to claim 1 and Jensen in view of Buse and Schleif as applied to claim 11, respectively, above, and further in view of Balmond et al. (Pub. No. US 2016/0313232 A1; hereafter Balmond).
Regarding claims 19-22, Jensen in view of Buse, Schleif, and Donolo discloses the method and machine of claims 1 and 11, respectively, and also suggest that the erosion and corrosion sensors should 
Balmond discloses that it was well known to coat the sensors with whatever secondary material was going to coat the material being monitored in order to have the corrosion rates be comparable between the material being monitored and the coupon: “The conducting strip or strips and connecting tracks are integrally formed on the substrate from a conducting material designed to be the same as or to mimic the corrodible material on which the sensor is to be mounted in use. An example of this conducting material would be aluminium alloy for use on aircraft. The chip is then usually painted. This paint may be the same paint as will be used to cover the corrodible material on which the sensor is to be mounted” (see Balmond paragraph [0006]).
Therefore one having ordinary skill in the art at the time the invention was filed would recognize that if the impeller and/or stator of the machine were to be made of a multi-layer material it would have been obvious to provide the same material layers to the erosion and corrosion sensors in order to maintain the similar erosion and corrosion characteristics in both the sensors and the material in order to properly predict the erosion and corrosion state of the material via the erosion and corrosion states of the sensors.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        3/17/2021